Citation Nr: 0734049	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-42 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3  Entitlement to an initial rating higher than 20 percent 
for residuals of a compression fracture of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran requests service connection for hearing loss and 
tinnitus, asserting that he experienced acoustic trauma 
during service, first notice hearing problems in 1968, and 
has continued to have hearing loss and tinnitus since that 
time.  Service personnel records show that the veteran served 
in various positions during his approximately two years of 
active service, including duties as a grenadier while 
stationed in Germany.  Private treatment records recently 
submitted by the veteran show a measurable level of bilateral 
hearing loss and a fitting for hearing aids in 2004.

VA has a duty, pursuant to 38 C.F.R. § 3.159(c)(4), to obtain 
a medical opinion if the information and evidence of record 
do not contain sufficient competent medical evidence to 
decide a claim, but (A) contains competent evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, (B) establishes that the veteran 
experienced an event, injury or disease in service, and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service.  Also see, McClendon v. Nicholson, 20 Vet. App. 79, 
84-86 (2006).  

Although the record shows that the veteran had no evidence of 
hearing loss upon hospitalization in 1987 and underwent 
treatment for possible caudel pontine level auditory 
brainstem disease in 1991, the Board will, at this time, 
accept the veteran's assertions as to the origin of his 
hearing loss and tinnitus as the veteran is competent to 
report his own symptoms.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, the Board finds that there is 
sufficient evidence of current disability, an in-service 
event and an indication that current symptoms may be 
associated with the in-service event so as to require VA to 
obtain a medical opinion.  As such, this matter must be 
remanded for further development of the medical record, 
including obtaining all treatment records relating to an 
auditory brainstem disease and obtaining a medical opinion as 
to the etiology of currently diagnosed hearing difficulties.

Turning to the veteran's appeal as to his lumbar spine, the 
Board notes that the veteran originally appealed the RO's 
denial of service connection for residuals of a lumbar spine 
injury in a March 2004 rating decision.  The RO eventually 
granted service connection for a back disability in October 
2006 and assigned a 20 percent initial rating thereto.  The 
veteran responded that same month by stating that he was not 
satisfied with the decision regarding his appeal.  In a 
separate document of the same date, the veteran advised that 
his lumbar spine disability was more severe and he requested 
a higher evaluation.  The RO treated this as a new claim and 
continued the 20 percent rating in a February 2007 rating 
decision.  It did not, however, issue as statement of the 
case as to the appealed issue of entitlement to a higher 
initial rating.

The Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
When considering that the veteran specifically advised VA in 
October 2006 that he was not satisfied with the decision 
regarding his appeal in light of the fact that the issue of 
service connection for a back disability was on appeal, the 
Board interprets the communication to be a notice of 
disagreement under 38 C.F.R. § 20.201 with respect to the 
assignment of the initial 20 percent rating.  As such, this 
issue must be remanded in order for the issue to be 
considered and a statement of the case issued if the benefit 
sought is not granted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to determine 
where he was treated for hearing problems 
following the 1991 diagnostic impression 
of caudel pontine level auditory 
brainstem disease and obtain all relevant 
records.  Additionally, obtain all 
current treatment records related to 
hearing problems and associate them with 
the claims folder.  

2.  Upon receipt of all treatment 
records, schedule the veteran for an 
audiometry examination to determine the 
nature and etiology of complaints of 
reduced hearing acuity and ringing in the 
ears.  If an additional specialist is 
required due to the 1991 diagnosis of a 
brainstem disease, schedule an 
examination with such a specialist.  The 
claims file is to be made available to 
the examiner(s) and the examiner(s) 
should be requested to comment on the 
lack of evidence of hearing loss upon 
hospitalization in 1987, the veteran's 
complaints of and treatment for hearing 
problems in 1991, and his assertion that 
hearing loss and tinnitus began in 1968.  
The examiner(s) should perform all 
necessary testing and render all 
appropriate diagnoses.  The examiner(s) 
should then specifically state for each 
diagnosed disability whether it is at 
least as likely as not that the 
disability had its origin during service 
and/or as a consequence thereof.  
Complete rationale must be provided for 
all opinions expressed.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

4.  The issue of entitlement to a higher 
initial rating for a lumbar spine 
disability should also be considered.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a statement of the case and 
advised of the appropriate time limits to 
perfect an appeal of the denial through 
the submission of a substantive appeal 
pursuant to 38 C.F.R. § 20.202.  This 
matter should only be returned to the 
Board if a substantive appeal is timely 
filed.

The purpose of this REMAND is to obtain additional 
development and cure a procedural defect.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

